DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 12 the recitation of "wherein the plurality of devices are one of the plurality of battery packs onto which a BMS is mounted, Unmanned aerial vehicle (UAVs), and electrically driven mobilities” is unclear. It’s not possible to ascertain the scope of the claim.  For examination purpose the examiner will interpret the claim as "wherein the plurality of devices having one of the plurality of battery packs onto which a BMS is mounted are Unmanned aerial vehicle (UAVs), and electrically driven mobilities”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Patent Application Publication by Watkins et al. (US # 20120277927). 

Regarding Claim 1, Watkins teaches in Figures 1 - 3 and 6B, a battery charging management system with respect to a plurality of battery packs (Battery Packs located in EVs 110), the battery charging management system [0010] comprising: 
a plurality of sockets (Socket not shown, 0024, lines 7-8]) combinable with a plurality of devices (EVs 110) onto which the plurality of battery packs are mounted (Battery Packs mounted in the EVs 110); 
a binding controller (power distribution manager PDM 120) configured to receive state information (“approaching the end of its charge 680”, Fig 6, Step 680, [0050, lines 10-11]) of the plurality of battery packs  from the plurality of devices onto which the plurality of battery packs are mounted [0028, lines 1-8], determine a priority of the plurality of devices to be allocated to the plurality of sockets according to a charging strategy selected based on the state information [0050, 0051, lines 9-10, also see 0020, lines 1-7], and allocate one of the plurality of sockets to one of the plurality of devices [0038, 0051]; 
a charging controller (Considering combination of Distributed processing units (DPUs) 105 as a charging controller) configured to control charging of the plurality of battery packs of the plurality of devices electrically connected to a charging (Fig 6B, Steps 690-695, [0052, also see 0023, 0025, lines 4-7]); and 
a distributor (Considering combination of switches 115 as distributor) configured to switch an electrical connection (connection using electrical contactor 115) between the charging circuit (supply line coming out of breaker 135) and the plurality of battery packs of the plurality of devices (battery packs located in EV 110) under control of the charging controller [0023].

Regarding Claim 7, Watkins teaches the system of claim 1.
Watkins further teaches:
wherein the state information of the plurality of battery packs comprises a state of charge (SoC) information (“approaching the end of its charge 680”, Fig 6, Step 680, [0050, lines 10-11]) which are collected from the plurality of battery packs by a battery management system (BMS) mounted onto the plurality of battery packs [0050, lines 10-11].

Regarding Claim 8, Watkins teaches the system of claim 7.
Watkins further teaches:
wherein the binding controller is configured to receive the state information from the plurality of devices using a wireless communication module [0019, lines 7-9].

Regarding Claim 9, Watkins teaches the system of claim 8.
Watkins further teaches:
(Claim 17, lines 7-9).

Regarding Claim 10, Watkins teaches the system of claim 9.
Watkins further teaches:
wherein if there are sockets that are not connected to the plurality of devices among the plurality of sockets, and a current use power of the charging circuit is within a maximum use power, the binding controller is configured to allocate one of the sockets that are not connected to the plurality of devices to the device that enters the charging standby mode [0050, lines 8-10 and 12-15].

Regarding Claim 11, Watkins teaches the system of claim 1.
Watkins further teaches:
wherein the charging controller is configured to limit a charging power of the charging circuit such that the charging power of the charging circuit does not exceed a maximum use power (Fig 4, [0035-0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins as applied to claim 1, in further view of the US Patent Application Publication by Owen et al. (US # 20150280466).

Regarding Claim 2, Watkins teaches the system of claim 1.
Watkins fails to teach:
wherein the binding controller is configured to generate a control signal such that the battery charging management system generates a visual or audio signal.
Owen teaches in Figure 2, a charge control system comprises a power supply  configured to generate a control signal such that a battery charging management system generates a visual or audio signal [0082, lines 8-14].
.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins as applied to claim 1, in further view of the WIPO Patent Application Publication by Ushiroda (WO # 2011151696A2).

Regarding Claim 3, Watkins teaches the system of claim 1.
Watkins fails to teach:
wherein the charging strategy is to charge the plurality of battery packs of the plurality of devices in descending order of state of charge (SoC) values.
Ushiroda teaches in Figures 1-2 and 5B, a charging apparatus capable of performing a charging strategy is to charge plurality of battery packs of plurality of devices in descending order of state of charge (SoC) values (Fig 5B, Step 172-174, [0057, lines 5-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging the vehicles in the descending order within the apparatus of Watkins, as taught by Ushiroda, in order to provide customer satisfaction for the user of the vehicles coming to the charging station at same time.

Regarding Claim 5, Watkins teaches the system of claim 1.
Watkins fails to teach:

Ushiroda teaches in Figures 1-2 and 5B, a charging apparatus capable of performing a charging strategy is to charge the plurality of battery packs of a plurality of devices in ascending order of SoC values (Fig 5B, Step 172-174, [0057, lines 5-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging the vehicles in the ascending order within the apparatus of Watkins, as taught by Ushiroda, in order to provide customer satisfaction for the user of the vehicles coming to the charging station at same time.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins and Ushiroda as applied to claim 3, in further view of the WIPO Patent Application Publication by Yu et al. (WO # 2019232625A1).

Regarding Claim 4, Watkins and Ushiroda teaches the system of claim 3.
Watkins further teaches wherein the distributor is configured to switch an electrical connection such that a battery pack of a next order is charged according to the charging strategy among the plurality of battery packs of the plurality of devices (Claim 16, [0050, 0051, lines 9-10, also see 0020, lines 1-7]).
The combination of Watkins and Ushiroda fail to teach:
switch an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power.
([0090], see Fig 11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include switching charging based on charge rating of the charging station within the apparatus of Watkins and Ushiroda, as taught by Yu, in order to provide uninterrupted power to the charging device which improves the efficiency of the system.

Regarding Claim 6, Watkins and Ushiroda teaches the system of claim 5.
Watkins further teaches wherein the distributor is configured to switch an electrical connection such that a battery pack of a next order is charged according to the charging strategy among the plurality of battery packs of the plurality of devices (Claim 16, [0050, 0051, lines 9-10, also see 0020, lines 1-7]).
The combination of Watkins and Ushiroda fail to teach:
switch an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power.
Yu teaches switching an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power ([0090], see Fig 11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include switching charging based on charge rating of the charging station within the apparatus of Watkins and Ushiroda, as taught by Yu, in order .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins as applied to claim 1, in further view of the US Patent Application Publication by Davis et al. (US # 20190100108).

Regarding Claim 12, Watkins teaches the system of claim 1.
Watkins further teaches:
wherein the plurality of devices having one of the plurality of battery packs onto which a BMS is mounted are electrically driven mobilities (EVs 110).
Watkins fails to teach:
wherein the device is unmanned aerial vehicles (UAVs).
Davis teaches charging unmanned aerial vehicles (UAVs) [0022, lines 1-4].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include switching charging based on charge rating of the charging station within the apparatus of Watkins and Ushiroda, as taught by Yu, in order to optimize the charging system by additionally charging the UAVs along with other vehicles having variety of batteries having different specification.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the US Application Publication by Watkins et al. (US # 20120277927), in view of the US Patent Application Publication by Mailloux et al. (US # 20150346698).
Regarding Claim 13, Watkins teaches in Figures 1 - 3 and 6B, a battery charging management method performed by a computing device (power distribution manager PDM 120, [0010]) with respect to a plurality of battery packs (Battery Packs mounted in the EVs 110), the battery charging management method comprising:
receiving state information (“approaching the end of its charge 680”, Fig 6, Step 680, [0050, lines 10-11]) of a plurality of battery packs from a plurality of devices (EVs 110) onto which the plurality of battery packs are mounted (Battery Packs mounted in the EVs 110);
determining a priority of the plurality of devices to allocate the plurality of sockets according to a charging strategy selected based on the state information [0050, 0051, lines 9-10, also see 0020, lines 1-7];
allocating the plurality of sockets to the plurality of devices according to the priority [0038, 0051]; 
controlling charging of the plurality of battery packs according to the charging strategy if the plurality of sockets are electrically connected to the plurality of devices (Fig 6B, Steps 690-695, [0052, also see 0023, 0025, lines 4-7]); and
Watkins fails to teach:
releasing the allocating of the plurality of sockets if the charging is completed.
Mailloux teaches in Figures 1-3, a method for managing power sharing of a plurality of charging stations comprising step of releasing allocating of a plurality of sockets if charging is completed [0074].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include stop charging a vehicle based on battery full charge 

Regarding Claim 18, Watkins and Mailloux teaches the method of claim 13.
Watkins further teaches:
wherein the state information of the plurality of battery packs comprises a state of charge (SoC) information (“approaching the end of its charge 680”, Fig 6, Step 680, [0050, lines 10-11]) which are collected from the plurality of battery packs by a battery management system (BMS) mounted onto the plurality of battery packs [0050, lines 10-11].

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins and Mailloux as applied to claim 13, in further view of the WIPO Patent Application Publication by Ushiroda (WO-2011151696A2). 

Regarding Claim 14, Watkins teaches the method of claim 13.
The combination of Watkins and Mailloux fail to teach:
wherein the charging strategy charges the plurality of battery packs of the plurality of devices in ascending order of state of charge (SoC) values.
Ushiroda teaches in Figures 1-2 and 5B, a charging apparatus capable of performing a charging strategy charges plurality of battery packs of plurality of devices in ascending order of state of charge (SoC) values (Fig 5B, Step 172-174, [0057, lines 5-8]).


Regarding Claim 16, Watkins and Mailloux teaches the method of claim 13.
The combination of Watkins and Mailloux fail to teach:
wherein the charging strategy charges the plurality of battery packs of the plurality of devices in descending order of SoC values.
Ushiroda teaches in Figures 1-2 and 5B, a charging apparatus capable of performing a charging strategy is to charge the plurality of battery packs of a plurality of devices in ascending order of SoC values (Fig 5B, Step 172-174, [0057, lines 5-8]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charging the vehicles in the ascending order within the apparatus of Watkins and Mailloux, as taught by Ushiroda, in order to provide customer satisfaction for the user of the vehicles coming to the charging station at same time.

Claims 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Mailloux and Ushiroda, in further view of the WIPO Patent Application Publication by Yu et al. (WO # 2019232625A1).

Regarding Claim 15, Watkins, Mailloux and Ushiroda teaches the method of claim 14.
Watkins further teaches wherein an electrical connection is switched such that a battery pack of a next order is charged according to the charging strategy among the plurality of battery packs of the plurality of devices (Claim 16, [0050, 0051, lines 9-10, also see 0020, lines 1-7]).
The combination of Watkins, Mailloux and Ushiroda fail to teach:
switch an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power.
Yu teaches switching an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power ([0090], see Fig 11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include switching charging based on charge rating of the charging station within the apparatus of Watkins, Mailloux and Ushiroda, as taught by Yu, in order to provide uninterrupted power to the charging device which improves the efficiency of the system.

Regarding Claim 17, Watkins, Mailloux and Ushiroda teaches the system of claim 16.
Watkins further teaches wherein an electrical connection is switched such that a battery pack of a next order is charged according to the charging strategy among the (Claim 16, [0050, 0051, lines 9-10, also see 0020, lines 1-7]).
The combination of Watkins, Mailloux and Ushiroda fail to teach:
switch an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power.
Yu teaches switching an electrical connection such that a battery pack of a next order is charged if a charging power of a charging circuit is smaller than a maximum use power ([0090], see Fig 11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include switching charging based on charge rating of the charging station within the apparatus of Watkins, Mailloux and Ushiroda, as taught by Yu, in order to provide uninterrupted power to the charging device which improves the efficiency of the system.

Regarding Claim 19, Watkins, Mailloux and Yu teaches the method of claim 17.
Watkins further teaches wherein the state information is received from the plurality of devices using a wireless communication module [0021, lines 1-5, 0033, lines 6-9], and 
wherein the priority is determined for a device that enters a charging standby mode among the plurality of devices [0028, lines 10-13].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Tate, Jr. et al. (US # 20100280678), in view of the US Patent Application Publication by Baxter et al. (US # 20140266046).

Regarding Claim 20, Tate teaches in Figures 1 - 3, a battery charging management method performed by a computing device with respect to a plurality of battery packs [0007], the battery charging management method comprising: 
searching for a device (vehicle) that enters a charging standby mode [0008, 0023, lines 1-3]; 
if the device that enters the charging standby mode is found, determining whether there is an available socket [0032, lines 12-17]; 
if there is the available socket [0036, lines 1-5], 
allocating current from a charging circuit to the device that enters the charging standby mode to the available socket [0035, lines 28-33].
Tate fails to teach:
determining whether a current use power of a charging circuit is within a maximum use power; and 
if the current use power of the charging circuit is within the maximum use power, allocating the device that enters the charging standby mode to the available socket.
Baxter teaches:
determining whether a current use power of a charging circuit is within a maximum use power (Figure 5A, Steps 515, [0058, lines 6-10]); and 
(Figure 5A, Step 530, Figure 5B, Step 565, [0066]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determine the charging current maximum limit within the apparatus of Tate, as taught by Baxter, in order to regulate charging current within limits, thus preventing the battery from getting overcharged which helps improving the battery service life-cycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Suzuki (US # 20110140659) teaches a power management system comprising: 
The power management system includes: a detection unit that detects a power consumed by the management subject apparatus; an adjustment unit that adjusts a charging power charged to the vehicle from the charging unit; and a control unit that controls the adjustment unit. The control unit determines an allowable power that can be supplied to the vehicle from the charging unit, notifies the vehicle of the allowable power, and controls the adjustment unit such that a power transmitted to the vehicle is reduced when a response to the notification of the allowable power is not received (Fig 1, Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	January 20, 2022